DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Allowance mailed on 3/23/22 has been vacated and replaced by current Office Action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 20, lines 1-3, “A non-transitory computer-readable recording medium storing a bitstream of a visual media data which is generated by a method performed by a video processing apparatus, wherein the method comprises:” has been changed to:
 -- A non-transitory computer-readable recording medium storing executable instructions for performing a method of a video processing apparatus, wherein the method comprises: --. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to improving performance of compression/decompression of video data.
With regards to claim 1, Lee (US 2019/0387226) discloses a method of processing video data, comprising: 
determining, for a conversion between a current video block of a visual media data and a bitstream of the visual media data (paragraph 228), whether an extended quad tree (EQT) partitioning process is applied to the current video block according to a rule (paragraph 206); and 
performing the conversion based on the determining (paragraph 228); 

The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block, a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension, and wherein the rule specific that the EQT partitioning process is not applied to the current video block in a case that the current video block exceeds a border of a video region” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 18, Lee (US 2019/0387226) discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon (paragraph 330), wherein the instructions upon execution by the processor (paragraph 330), cause the processor to: 
determine, for a conversion between a current video block of a visual media data and a bitstream of the visual media data (paragraph 228), whether an extended quad tree (EQT) partitioning process is applied to the current video block according to a rule (paragraph 206); and 
perform the conversion based on the determination (paragraph 228); 
wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block (paragraph 294), wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block (paragraph 294), a first sub-block 
The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub- blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block, a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension, and wherein the rule specific that the EQT partitioning process is not applied to the current video block in a case that the current video block exceeds a border of a video region” of claim 18.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 18. 
With regards to claim 19, Lee (US 2019/0387226) discloses a non-transitory computer-readable storage medium storing instructions that cause a processor (paragraph 330) to: 
determine, for a conversion between a current video block of a visual media data and a bitstream of the visual media data (paragraph 228), whether an extended quad tree (EQT) partitioning process is applied to the current video block according to a rule (paragraph 206); and 58Docket No. 130408-8554.US00 
perform the conversion based on the determination (paragraph 228); 
wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block (paragraph 294), wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block (paragraph 294), a first sub-block and a second sub-block of the four sub-blocks have a first dimension (paragraph 294), a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension (paragraph 294).
The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19. 
With regards to claim 20, Lee (US 2019/0387226) discloses a non-transitory computer-readable recording medium storing executable instructions for performing a method of a video processing apparatus, wherein the method comprises:
determining, whether an extended quad tree (EQT) partitioning process is applied to a current video block of the visual media data according to a rule (paragraph 206); and 
generating the bitstream based on the determining (paragraph 228); 
wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block (paragraph 294), wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block (paragraph 294), a first sub-block and a second sub-block of the four sub-blocks have a first dimension (paragraph 294), a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension (paragraph 294).
The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block, a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension, and wherein the rule specific that the EQT partitioning process is not applied to the current video block in a case that the current video block exceeds a border of a video region” of claim 20.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488